Citation Nr: 0528279	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  05-17 150	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits pursuant to 38 U.S.C.A. Chapter 30.



WITNESSES AT HEARING ON APPEAL

Veteran and her brother-in-law





INTRODUCTION

The veteran had active military service from January 1994 to 
March 1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which 
determined that the veteran was not eligible for VA 
educational benefits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  38 
U.S.C.A. § 3001 (West 2002).  At a hearing before the 
undersigned Acting Veteran's Law Judge, the veteran submitted 
additional pertinent evidence in support of her claim.  The 
veteran stated that she wished to have the RO review the 
newly submitted evidence prior to review of her claim by the 
Board.  Accordingly, the veteran's claim must be remanded to 
the RO for review of this evidence. 

At the hearing, the veteran stated that she did not know that 
she was entitled to a service representative, and she 
indicated that she wanted to obtain a service representative 
to assist her with her claim.  Consequently, the veteran must 
be provided the appropriate information concerning 
appointment of service representatives, and provided the 
opportunity to select a service representative.



In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the file and 
ensure that any applicable notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 
& Supp. 2005), and any other applicable 
legal precedent is fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2004); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO must provide the veteran all 
necessary information to inform her of 
how to find and appoint a service 
representative to assist her with her 
claim.

3.  The RO should review the evidence 
submitted at the August 2005 hearing and 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is denied, or if 
a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence submitted since the March 
2005 statement of the case.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The appellant 
need take no action until she is otherwise notified by the 
RO.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	Robert E. P. Jones
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


